UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4429


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TARA PONCEROFF,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:18-cr-00040-IMK-MJA-1)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Clarksburg, West Virginia, for Appellant. David J. Perri, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tara Ponceroff pled guilty, pursuant to a written plea agreement, to aiding and

abetting the production of child pornography, in violation of 18 U.S.C. §§ 2251(a), 2

(2012). The district court sentenced Ponceroff to 360 months’ imprisonment, the advisory

Sentencing Guidelines term. On appeal, counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal,

but questioning the validity of Ponceroff’s guilty plea. Ponceroff was advised of her right

to file a pro se supplemental brief, but has not filed one. The Government declined to file

a brief.

       Because Ponceroff did not move in the district court to withdraw her guilty plea, we

review the guilty plea hearing for plain error. United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002). “To establish plain error, [Ponceroff] must show that an error occurred,

that the error was plain, and that the error affected [her] substantial rights.” United States

v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007). Even if Ponceroff satisfies these

requirements, “correction of the error remains within our discretion, which we should not

exercise . . . unless the error seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.” Id. (citation and internal quotation marks omitted). Our review

of the record leads us to conclude that the district court fully complied with Rule 11 in

accepting Ponceroff’s guilty plea, which Ponceroff entered knowingly and voluntarily.

       We therefore affirm the judgment of the district court. In accordance with Anders,

we have reviewed the record in this case and have found no meritorious issues for appeal.

This court requires that counsel inform Ponceroff, in writing, of the right to petition the

                                               2
Supreme Court of the United States for further review. If Ponceroff requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Ponceroff. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3